11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Danny Joe Bean,                              * From the 29th District
                                               Court of Palo Pinto County,
                                               Trial Court No. 10536-A.

Vs. No. 11-14-00298-CR                       * December 4, 2014

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.